Citation Nr: 0700556	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-09 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus with hypertension (claimed as secondary to diabetes 
mellitus), to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  

A hearing was held before the undersigned Veterans Law Judge 
by means of video conferencing equipment in June 2006, and a 
transcript of that testimony has been associated with the 
claims folder.

The record reflects that in his original compensation claim 
filed in November 2003, the veteran specifically claimed that 
a hypertensive condition was secondary to Type II diabetes 
mellitus.  Inasmuch as the veteran's service connection claim 
for diabetes mellitus is still pending, adjudication of a 
secondary claim would be premature at this point and 
therefore, the matter is referred to the RO for adjudication, 
following a determination as to the diabetes mellitus claim 
based upon any evidence obtained pursuant to this remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that service connection is warranted 
for Type II diabetes mellitus which he maintains is 
attributable to exposure to herbicide agents, specifically 
Agent Orange, in service.  He specifically maintains that he 
served a temporary duty assignment (TDY) in Vietnam.  

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for veterans who have any of 
several diseases and served on active duty in Vietnam during 
the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6) and 3.309(e).  A disease associated with exposure 
to certain herbicide agents listed in 38 C.F.R. § 3.309(e) 
will be considered to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  
Type II diabetes mellitus included on this list.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii). Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f) (West 
2002).

In this case, there is no medical evidence of diabetes 
mellitus during service or for many years thereafter and it 
is not contended otherwise.  The central question here is 
whether a presumption of service incurrence of diabetes 
mellitus is warranted under the facts of this case, based on 
in-service exposure to an herbicide agent, including Agent 
Orange.  The crucial question that must be answered is 
whether the veteran had service in Vietnam sufficient to 
raise the presumption of exposure to Agent Orange.

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Past 
General Counsel opinions for VA have held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A). VAOPGCPREC 27-97 (July 23, 1997); see 
also comments section in Federal Register announcement of 
final rule adding diabetes to the list of Agent Orange 
presumptive diseases, 66 Fed. Reg. 23166 (May 8, 2001).  
These past opinions stated that veterans must demonstrate 
actual duty or visitation in the Republic of Vietnam to have 
qualifying service.  Id.

However, in a recent decision, the United States Court of 
Appeals for Veterans Claims (Court) has held that 38 U.SC. § 
1116(f) does not by its terms limit application of the 
presumption of service connection for herbicide exposure to 
those who set foot on the soil of the Republic of Vietnam.  
The Court further indicated that the VA Secretary's 
regulations, while a permissible exercise of rulemaking 
authority, do not clearly preclude application of the 
presumption to a member of the Armed Forces who served aboard 
ship in close proximity to the land mass of the Republic of 
Vietnam.  The Court further held that, for purposes of 
applying the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6)(iii), "service in the Republic of 
Vietnam" will, in the absence of contradictory evidence, be 
presumed based upon the receipt of a Vietnam Service Medal 
(VSM), without any additional proof required that a veteran 
who served in waters offshore actually set foot on land in 
the Republic of Vietnam.  See Haas v. Nicholson, 20 Vet. App. 
257 (2006).  This case is clearly relevant to the veteran's 
assertions as to Agent Orange exposure.

The record currently includes both the veteran's DD 214 Form 
and his 201 (personnel) file, both of which indicate that the 
veteran received a National Defense Service Medal and neither 
of which reflect that he received a Vietnam Service Medal.  
The DD 214 form reflects that the veteran had 1 year, 6 
months and 9 days of foreign service.  His service personnel 
records reflect that he was stationed at APO 331, Ryukyus, 
Okinawa.  

According to a February 2005 statement presented by the 
veteran, he maintains that he was stationed in Okinawa, but 
went "numerous times" to Vietnam on TDY.  In hearing 
testimony presented in June 2006, he testified that in May 
1967 he had TDY orders for Cam Ranh Bay on a railroad ship 
where he served for about 3 weeks off-loading tractor 
trailers.  He indicated that he was assigned to the 53rd 
Transportation Company in Okinawa, and was attached to the 
9th Log. in Cam Ranh Bay.  No such TDY assignment is 
documented any place in the claims folder to include the 201 
file.  It appears that the 201 file shows that the veteran 
served with the 531st Transportation Company in May 1967.  

At this point, the Board finds that the record is unclear 
whether the veteran's service warrants entitlement to the 
presumption of herbicide exposure.  It is the judgment of the 
Board that the duty to assist the veteran with his claim 
includes trying to verify whether he in fact had a TDY 
assignment in Vietnam.  Accordingly, the case is REMANDED for 
the following action:

1.  The RO is to contact the appellant 
and ask him to submit detailed 
information regarding the number of 
times, the dates, locations and unit 
assignments of his TDY assignment(s) in 
Vietnam.  He should be advised to submit 
any photographs or letters or other 
materials in his possession that include 
identifiable elements relating his 
reported presence in Vietnam.

2.  The RO should request from the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, or other 
appropriate source, the rest of 
appellant's service personnel records 
from his Official Military Personnel File 
(OMPF), including all records of his 
assignments, whether permanent or 
temporary duty stations; all travel 
orders; pay stubs which reflect special 
pay status, travel vouchers, and all TDY 
orders.  The RO should also search for 
Morning Reports or regularly kept records 
for the veteran's unit that might reveal 
the veteran's whereabouts.  The RO must 
associate all documents obtained with the 
claims file.  The RO should assist the 
NPRC by providing as much detail as 
possible about his reported dates of 
service in Vietnam, units of assignment, 
etc.

3.  The RO should contact the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) (formerly the U.S. Armed 
Services Center for Unit Records Research 
(CURR)) and seek to obtain specific 
details of the veteran's reported TDY 
while based in Okinawa during the Vietnam 
War.  The RO should provide the best and 
most specific information available 
regarding the reported dates of the 
veteran's TDY service in Vietnam with 
units of assignment, and request morning 
reports and unit records from JSRRC in an 
attempt to verify the veteran's 
whereabouts during his period(s) of 
reported TDY in Vietnam in 1967, 
including specifically whether he 
actually set foot in Vietnam.  Any other 
source where unit records or morning 
reports might be archived should also be 
contacted.

** Regarding actions #2 and #3 efforts to 
obtain the foregoing records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought and this should be documented for 
the record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2).

4.  Thereafter, the RO is requested to 
review the veteran's claim of entitlement 
to service connection for Type II 
diabetes mellitus, including as due to 
Agent Orange exposure, to include 
consideration of Haas v. Nicholson, 
20 Vet. App. 257 (2006).  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative and they should be given 
an opportunity to respond, before the 
case is returned to the Board.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



